Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Mikityuk et al. for the "METHODS AND SYSTEMS FOR MESSAGE RELAY IN A DISTRIBUTED ARCHITECTURE" filed 03/11/2021 has been examined.  This application claims foreign priority to 20163086.0, filed 03/13/2020 in EPO.  Claims 1-11 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.						
	Claim Objections
3.        Claims 1, 10, 11 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.  
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.         Claims 1-2, 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Froment et al. (US#2008/0307069) in view of Binti Harum et al. (US#2011/0159802).
Regarding claim 1, the references disclose a novel system and apparatus for facilitating message relay in a distributed hash table architecture, according to the essential features of the claims. Froment et al. (US#2008/0307069) discloses a method for transport of messages from a sending network node to a receiving network node and for the transport of a reply message from the receiving network node to the sender network node in a distributed data processing network, wherein the distributed data processing network comprises a plurality of network nodes (Fig. 1; para [0034], [0039]-[0047]: nodes provide services in a distributed hash table architecture in which, the responsibility for maintaining mappings from names to values is distributed among the nodes (or peers) participating in the system), wherein each message comprises relay-flag information and source address information, wherein each receiving network node is configured to send an acknowledgement message in response to every message received, wherein the source address information is the address of the sending network node, wherein the relay-flag information comprises one of: a first value, a second value, and a third value (para [0044], [0082]-[0084]:location information, service identifier associated with keys value), wherein the method comprises: based on relay-flag information being set to the first/second/third value, sending/relaying a message directly from the sending network node to the receiving network node, and sending/relaying an acknowledgement message directly from the receiving network node to the sending network node via the third network node; wherein the third network node is determined by the distributed data processing network (see the Abstract, Fig. 3; para [0009], [0020]-[0024], [0030], [0034]-[0043], [0082]-[0084] & para [0090]-[0091]: use a hash function to generate and assign one or more key values to a unique node, determine a hash value of the message ID.  Managing a namespace that maps dynamically assigned IP address to an assigned name using distributed hash tables (DHT) functions).  
It’s also noted that, the term “hash” refers to the value generated by a “hash function” in mapping data of arbitrarily-large size to data with a fixed size. The same data should always return the same hash, with any deviation indicating modifications (e.g., tamper) to the data. Hashes and hash functions are often structured within “hash tables” and leveraged for rapid array-based data lookup. As the name indicates, a “Distributed Hash Table” or “DHT” is a distributed version of a hash table allowing any participating node the ability to retrieve the data associated with a hash among others, and are well known in the art.
However, the disclosure of Froment et al. (US#2008/0307069) does not explicitly teach the claimed relay-flag information. In the same field of endeavor, Binti Harum et al. (US#2011/0159802) teaches a technique of controlling the transmission of the terminal depending on whether or not relaying is performed.  A response generating unit 10 for generating a random access response with relay flag information attached that indicates whether or not relaying of the random access preamble has been performed (see Fig. 1; para [0024]-[0030] & [0077]-[0078]: the relay flag information controls how a reply message will be routed in the DHT architecture).
Regarding claim 2, the reference further teaches wherein in case the receiving network node is directly reachable, the relay-flag information is set to the first value and the receiving network node is tagged as directly reachable; wherein in case the receiving network node is not directly reachable, the relay-flag information is set to the second value; and wherein in case no acknowledgement message is received by the sending network node after a predetermined period, a previous step is repeated a predetermined number of times  (Binti Harum et al.: Fig. 5; para [0078]-[0084], [0144]-[0149]).
Regarding claim 7, the reference further teaches wherein the predetermined period for a repetition with the relay-flag information set to the first value or the second value is smaller than the predetermined period for a repetition with the relay-flag information set to the third value (Binti Harum et al.: Figs. 6, 9; para [0151]-[0163], [0175]-[0177]).
Regarding claim 8, the reference further teaches wherein the predetermined period for a repetition with the relay-flag information set to the first value or the second value is 200ms; and/or to the third value is 500ms (Binti Harum et al.: Figs. 6, 9; para [0151]-[0163], [0175]-[0177]).
Regarding claim 9, the reference further teaches wherein the predetermined number of repetitions with the relay-flag information set to the first value, the second value, or the third value is two (Binti Harum et al.: Figs. 6, 9; para [0151]-[0163], [0175]-[0177]).
Regarding claim 10, this claim differ from claims Froment et al. (US#2008/0307069) in view of Binti Harum et al. (US#2011/0159802) in that the claims recited a computer program product for performing the same basis of steps and apparatus/method of the prior arts as discussed in the rejection of claim 1 examined above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Froment et al. (US#2008/0307069) in view of Binti Harum et al. (US#2011/0159802) for performing the steps and system as recited in the claim with the motivation being to provide the efficient enhancement for facilitating message relay in a distributed architecture, and easy to maintenance, upgrade.
Regarding claim 11, it is a system claim corresponding to the method claim 1 examined above.  Therefore, claim 11 is analyzed and rejected as previously discussed in paragraph above with respect to claim 11.
One skilled in the art would have recognized the need for effectively and efficiently for facilitating message relay in a distributed architecture, and would have applied Binti Harum’s relay-flag information of the message into Froment’s distributed hash table functions in peer to peer communications.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Binti Harum’s Radio BS, terminal device, relay station device transmission into Froment’s use of a prefix hash table for locating services within a peer-to-peer communication network with the motivation being to provide a method and system for facilitating message relay in a distributed hash table architecture.
Allowable Subject Matter
7.	Claim 3 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 4-6 depend on objected claim 3
8.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein each respective network node maintains a first list of network nodes known to the respective network node; wherein each respective network node maintains a second list of network nodes to which the respective network node has been in contact with in the network within a predetermined period of time; wherein based on no acknowledgement message being received by the sending
network node in the last repetition of sending the message with the relay-flag information set
to the first value, the sending network node queries the network nodes of the first list of the
sending network node regarding whether or not the respective network nodes have the
receiving network node on their respective second lists; wherein based on a respective network node having the receiving network node on the respective network node’s respective second list, the respective network node is set as the third network node for relay, and the message is sent from the sending network node with the relay-flag information set to the second value; and wherein based on no acknowledgement message being received by the sending network node after a predetermined period, a previous step is repeated a predetermined number of times, as specifically recited in the claim.  
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Marr et al. (US#8,374,086) is cited to show adaptive DHT node relay policies.
The Destefanis et al. (US#2021/0160077) shows method and system for a consistent distributed memory pool in a blockchain network.
The Koponen et al. (US#8,775,594) is cited to show the distributed network control system with a DHT.
The Sidhu et al. (US#8,069,208) shows peer to peer buddy request and response.
The Maenpaa (US#8,509,407) event ID in peer to peer networks.
The Wiemann et al. (US#8,392,780) shows communication control method.
The Cai et al. (US#9,185,744) shows uplink transmissions for type 2 relay.
The Liu et al. (US#8,385,257) shows method for relaying and forwarding the feedback information in HARQ scenario.
The Kikkawa et al. (US#6,996,113) shows data relay unit and multiplex communication system capable of inhibiting data relay in response to failure.
The Ganesan et al. (US#2021/0184984) shows transmitting data using a relay UE.
The Cho et al. (US#2005/0030930) shows method for transmitting a frame at a high rate in a wireless LAN.

10.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

12.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
06/10/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477